DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 09-01-22.
Claims 1, 5-7, 11 and 15-21 are amended.
Claims 4 and 14 are canceled.
Claims 11-13, 15-24 and 26 withdrawn.
Claims 25-26 are added.

Election/Restrictions
This application contains claims 11-13, 15-24 and 26 drawn to an invention nonelected without traverse in the reply filed on 05-20-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

     Response to Arguments
Applicant's arguments with newly amended claims 1 and 5 are still under the disclosure of Taniguchi.  See detailed rejection below.

  				          Claim Objections
Claim 24 is  objected to because of the following informalities:  
In the Remarks of this amendment, applicant states: 
A.  Claims 1, 5-7 11 and 15-21 are amended.

B.  “1 and 11 are independent claims”; and 
In Claims List of this amendment, claim 24 listed as  
C.  24. (withdrawn);
But actually, claim 24 not only amended, added all limitations of claim 11 and more, but also deleted dependence of claim 11 and changed the dependent claim to an independent claim.
Examiner does not understand why the applicant made so many changes for claim 24, but still not mention the claim was amended and claim dependency was changed in the Remarks and in the Claim List.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi (US-20190288398).
Re Claim 1, Taniguchi show and disclose
A component carrier, comprising: 
a stack (10, fig. 1) having a first electrically insulating layer structure (12, fig. 1) and a first electrically conductive layer structure (14, fig. 1) arranged on the first electrically insulating layer structure, 
wherein the first electrically insulating layer structure comprises at least one first covered portion (covered by 14, fig. 1), which is covered by the first electrically conductive layer structure, and at least one first non-covered portion (not covered by 14, fig. 1), which is not covered by the first electrically conductive layer structure; and 
the first electrically insulating layer structure comprises a recess (30, fig. 1) at the at least one first non-covered portion; wherein:
the stack further comprises a second electrically insulating layer structure (upper two 21, fig. 1) and a second electrically conductive layer structure (top 22, fig. 1) arranged on the second electrically insulating layer structure opposite to the first electrically conductive layer structure (fig. 1), 
wherein the second electrically insulating layer structure comprises at least one second covered portion (covered by top 22, fig. 1), which is covered by the second electrically conductive layer structure, and at least one second non-covered portion (not covered by top 22, fig. 1), which is not covered by the second electrically conductive layer structure;
the component carrier further comprises a first further electrically insulating layer structure (21 under 12, fig. 1) arranged on the first electrically conductive layer structure and a second further electrically insulating layer structure (26, fig. 1) arranged on the second electrically conductive layer structure (fig. 1); and 
wherein a thickness of the first further electrically insulating layer structure at the first non-covered portion is not equal to a thickness of the second further electrically insulating layer structure at the second non-covered portion (fig. 1).
	Re Claim 2, Taniguchi show and disclose
The component carrier according to claim 1, wherein a thickness of the first electrically insulating layer structure in the first covered portion is greater than a thickness of the first electrically insulating layer structure in the first non-covered portion (fig. 1).
Re Claim 3, Taniguchi show and disclose
The component carrier according to claim 1, wherein the first electrically insulating layer structure in the first covered portion and the first non-covered portion is integrally formed of the same material (fig. 1).
Re Claim 6, Taniguchi show and disclose
The component carrier according to claim 1, wherein: a surface ratio between a sum of all first covered portions of the first electrically insulating layer structure and the entire first electrically insulating layer structure is less than 90% (fig. 1).
Re Claim 7, Taniguchi show and disclose
The component carrier according to claim 1, wherein: the first further electrically insulating layer structure is made of a resin with fillers (resin with a glass cloth, [0021]) except for glass fibers.
Re Claim 8, Taniguchi show and disclose
The component carrier according to claim 1, comprising at least one of the following features: the component carrier comprises at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay (conductive inlays, fig. 1), a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; 
wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper (copper, [0021]), aluminum, nickel, silver, gold, palladium, and tungsten; 
wherein the electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin (resin, [0021]), epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; 
wherein the component carrier is shaped as a plate (fig. 1); 
wherein the component carrier is configured as one of the group consisting of a printed circuit board (PCB10, fig. 1), a substrate, and an interposer; 
wherein the component carrier is configured as a laminate-type component carrier (laminated, fig. 1).
Re Claim 9, Taniguchi show and disclose
The component carrier according to claim 1, wherein: the first electrically insulating layer structure comprises a plurality of first non-covered portions which are not covered by the first electrically conductive layer structure (fig. 1); and the first electrically insulating layer structure comprises at least one first non-covered portion of the plurality of first non-covered portions, where the recess is not formed (between two 14 in the middle, and/or two 14 on the right, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi.
Re Claim 5, Taniguchi show and disclose
The component carrier according to claim 4, 
Taniguchi disclosed claimed invention except for wherein: a thickness of the first electrically conductive layer structure is smaller than a thickness of the second electrically conductive layer structure, since Taniguchi disclosed the first electrically conductive layer 14 under 12 (fig. 1) and the second electrically conductive layer 22 on top of top 21 (fig. 1), and thickness of conductive layers could be variety from 10 µm to 30 µm, [0021], therefore, it would have been obvious to one having ordinary skill in the art to use a thickness of the first electrically conductive layer smaller than a thickness of the second electrically conductive layer, in order to have variety design choice of thickness of the electrically conductive layers, and to meet different circuit needs for the electronic device; and since such a modification would have involved a mere change in the size of the component, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 10 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein: the component carrier comprises at least a part of a power section and at least a part of a control section, wherein the control section is configured to control the power section; the power section and the control section are at least partly formed by the first electrically conductive layer structure; and the control section comprises the recess, and the power section comprises the at least one first non-covered portion of the plurality of first non-covered portions, where the recess is not formed.
Claim 10 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the first further electrically insulating layer structure fills the recess in the first electrically insulating layer structure.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 10, 25 and all claims dependent thereof patentable over art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848